DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 4/19/2022.  Claims 1-20 are pending in the case.  Claims 1, 11, and 17 are independent claims.

Response to Arguments
Applicants’ prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Objections
Claims 1, 11, and 17 are objected to because they recite “or and” where “and” was apparently intended.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-6, 11-14, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vangala et al. (US 2016/0321573 A1, hereinafter Vangala) in view of W3C (“RDF Primer,” 10 February 2004, https://www.w3.org/TR/2004/REC-rdf-primer-20040210/).

As to independent claim 1, Vangala teaches a method for providing collections of content in a browser, comprising:
maintaining a user-information graph including a plurality of facts (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters, such as time, location, day, companions, recent activities, etc. In this way, the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” paragraph 0078 lines 1-7) derived from user interaction with a plurality of different computer services (“The mobile device 210 and the services can each provide signal data that is used to build data vectors describing an event. For example, the first service 212 could be an online music service, the second service 216 could be a reservation service, and the third service 220 could be a social network platform,” paragraph 0034 lines 11-16);
recognizing, based on one or more facts in the user-information graph, a context (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters,” paragraph 0078 lines 1-3) of interest to the user (“the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” paragraph 0078 lines 4-7);
selecting from the user-information graph one or more facts relevant to the context of interest to the user (“The present context of the user can be determined to match the context in one or more association rules. When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked, along with other factors to determine which suggestion is provided. When the context matches a single rule, then the suggestion may be presented to the user,” paragraph 0080 lines 8-14); and
displaying a representation of the one or more facts relevant to the context of interest to the user (“the suggestion may be presented as a visual indication on a display associated with the computing device, audibly, or through some other method,” paragraph 0080 lines 15-17).
Vangala does not appear to expressly teach a method wherein the user-information graph represents a first fact from the plurality of facts as a subject graph node or and a second fact from the plurality of facts as an object graph node, and wherein an edge connects the subject graph node to the object graph node.
W3C teaches a method wherein the user-information graph represents a first fact from the plurality of facts as a subject graph node or and a second fact from the plurality of facts as an object graph node, and wherein an edge connects the subject graph node to the object graph node (“RDF models statements as nodes and arcs in a graph. RDF’s graph Model is defined in [RDF-CONCEPTS]. In this notation, a statement is represented by: ● a node for the subject ● a node for the object ● an arc for the predicate, directed from the subject node to the object node,” page 6 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph of Vangala to comprise the graph of W3C.  One would have been motivated to make such a combination to improve interoperability with other software (“RDF is intended for situations in which this information needs to be processed by applications, rather than being only displayed to people. RDF provides a common framework for expressing this information so it can be exchanged between applications without loss of meaning. Since it is a common framework, application designers can leverage the availability of common RDF parsers and processing tools. The ability to exchange information between different applications means that the information may be made available to applications other than those for which it was originally created,” W3C page 2 section “1. Introduction” paragraph 2 lines 1-5).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Vangala/W3C further teaches a method comprising determining that one or more facts are relevant to the context of interest to the user by using a relevance value for the one or more facts (“When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked,” Vangala paragraph 0080 lines 10-12).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Vangala/W3C further teaches a method wherein recognizing a context of interest to the user comprises assessing a strength of relationship between user-information facts (“When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked,” Vangala paragraph 0080 lines 10-12).

As to dependent claim 4, the rejection of claim 3 is incorporated.  Vangala/W3C further teaches a method wherein the strength of relationship incorporates a plurality of different signals including at least one signal drawn from the set consisting of a metadata signal, a semantic content signal, a similar topic signal, and a temporal relationship signal (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters, such as time, location, day, companions, recent activities, etc.,” Vangala paragraph 0078 lines 1-4).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Vangala/W3C further teaches a method wherein recognizing a context of interest to the user comprises recognizing that user-information facts adhere to a constraint (“the first service 212 could be an online music service, the second service 216 could be a reservation service, and the third service 220 could be a social network platform,” Vangala paragraph 0034 lines 13-16).

As to dependent claim 6, the rejection of claim 5 is incorporated.  Vangala/W3C further teaches a method wherein the constraint is drawn from the set consisting of a topic constraint, a semantic relationship constraint, an entity constraint and a temporality constraint (“the first service 212 could be an online music service, the second service 216 could be a reservation service, and the third service 220 could be a social network platform,” Vangala paragraph 0034 lines 13-16).

As to independent claim 11, Vangala teaches a user-information graph server computer system, comprising:
a logic subsystem (figure 1 part 114); and
a storage subsystem (figure 1 part 112) configured to hold instructions executable by the logic subsystem to, in connection with operation of a browser by a user:
maintain a user-information graph including a plurality of facts (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters, such as time, location, day, companions, recent activities, etc. In this way, the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” paragraph 0078 lines 1-7) derived from user interaction with a plurality of different computer services (“The mobile device 210 and the services can each provide signal data that is used to build data vectors describing an event. For example, the first service 212 could be an online music service, the second service 216 could be a reservation service, and the third service 220 could be a social network platform,” paragraph 0034 lines 11-16);
recognize, based on one or more facts in the user-information graph, a context (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters,” paragraph 0078 lines 1-3) of interest to the user (“the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” paragraph 0078 lines 4-7);
select from the user-information graph one or more facts relevant to the context of interest to the user (“The present context of the user can be determined to match the context in one or more association rules. When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked, along with other factors to determine which suggestion is provided. When the context matches a single rule, then the suggestion may be presented to the user,” paragraph 0080 lines 8-14); and
returning to a browser (“the suggestion may be presented as a visual indication on a display associated with the computing device, audibly, or through some other method,” paragraph 0080 lines 15-17) for display a representation of the one or more facts relevant to the context of interest to the user (“the suggestion may be presented as a visual indication on a display associated with the computing device, audibly, or through some other method,” paragraph 0080 lines 15-17).
Vangala does not appear to expressly teach a system wherein the user-information graph represents a first fact from the plurality of facts as a subject graph node or and a second fact from the plurality of facts as an object graph node, and wherein an edge connects the subject graph node to the object graph node.
W3C teaches a system wherein the user-information graph represents a first fact from the plurality of facts as a subject graph node or and a second fact from the plurality of facts as an object graph node, and wherein an edge connects the subject graph node to the object graph node (“RDF models statements as nodes and arcs in a graph. RDF’s graph Model is defined in [RDF-CONCEPTS]. In this notation, a statement is represented by: ● a node for the subject ● a node for the object ● an arc for the predicate, directed from the subject node to the object node,” page 6 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph of Vangala to comprise the graph of W3C.  One would have been motivated to make such a combination to improve interoperability with other software (“RDF is intended for situations in which this information needs to be processed by applications, rather than being only displayed to people. RDF provides a common framework for expressing this information so it can be exchanged between applications without loss of meaning. Since it is a common framework, application designers can leverage the availability of common RDF parsers and processing tools. The ability to exchange information between different applications means that the information may be made available to applications other than those for which it was originally created,” W3C page 2 section “1. Introduction” paragraph 2 lines 1-5).

As to dependent claim 12, the rejection of claim 11 is incorporated.  Vangala/W3C further teaches a system wherein a signal strength value is used to recognize a context of interest to the user (“When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked,” Vangala paragraph 0080 lines 10-12).

As to dependent claim 13, the rejection of claim 12 is incorporated.  Vangala/W3C further teaches a system wherein the signal strength value uses at least one of a confidence value of a fact and a number of relevant facts (“When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked,” Vangala paragraph 0080 lines 10-12).

As to dependent claim 14, the rejection of claim 11 is incorporated.  Vangala/W3C further teaches a system wherein the representation of the one or more facts comprises at least one of a collection of recent documents, a collection of recent projects, a collection of upcoming due dates, and a collection of relevant dates (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters, such as time, location, day, companions, recent activities, etc. In this way, the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” Vangala paragraph 0078 lines 1-7).

As to dependent claim 16, the rejection of claim 11 is incorporated.  Vangala/W3C further teaches a system wherein the number of facts selected as relevant to the context of interest to the user is limited based on the predicted relevance of the facts to the user (“When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked,” Vangala paragraph 0080 lines 10-12).

As to independent claim 17, Vangala teaches a method for providing collections of content in a browser, comprising:
maintaining a user-information graph including a plurality of facts (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters, such as time, location, day, companions, recent activities, etc. In this way, the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” paragraph 0078 lines 1-7) derived from user interaction with a plurality of different computer services (“The mobile device 210 and the services can each provide signal data that is used to build data vectors describing an event. For example, the first service 212 could be an online music service, the second service 216 could be a reservation service, and the third service 220 could be a social network platform,” paragraph 0034 lines 11-16);
recognizing, based on one or more facts in the user-information graph, a context (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters,” paragraph 0078 lines 1-3) of interest to the user (“the association rule represents a user behavior pattern where past context and past behaviors are mapped to a current context and a suggestion related to the past behavior,” paragraph 0078 lines 4-7);
selecting from the user-information graph one or more facts relevant to the context of interest to the user (“The present context of the user can be determined to match the context in one or more association rules. When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked, along with other factors to determine which suggestion is provided. When the context matches a single rule, then the suggestion may be presented to the user,” paragraph 0080 lines 8-14); and
displaying a representation of the one or more facts relevant to the context of interest to the user (“the suggestion may be presented as a visual indication on a display associated with the computing device, audibly, or through some other method,” paragraph 0080 lines 15-17).
Vangala does not appear to expressly teach a method wherein the user-information graph represents a first fact from the plurality of facts as a subject graph node or and a second fact from the plurality of facts as an object graph node, and wherein an edge connects the subject graph node to the object graph node.
W3C teaches a method wherein the user-information graph represents a first fact from the plurality of facts as a subject graph node or and a second fact from the plurality of facts as an object graph node, and wherein an edge connects the subject graph node to the object graph node (“RDF models statements as nodes and arcs in a graph. RDF’s graph Model is defined in [RDF-CONCEPTS]. In this notation, a statement is represented by: ● a node for the subject ● a node for the object ● an arc for the predicate, directed from the subject node to the object node,” page 6 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph of Vangala to comprise the graph of W3C.  One would have been motivated to make such a combination to improve interoperability with other software (“RDF is intended for situations in which this information needs to be processed by applications, rather than being only displayed to people. RDF provides a common framework for expressing this information so it can be exchanged between applications without loss of meaning. Since it is a common framework, application designers can leverage the availability of common RDF parsers and processing tools. The ability to exchange information between different applications means that the information may be made available to applications other than those for which it was originally created,” W3C page 2 section “1. Introduction” paragraph 2 lines 1-5).

As to dependent claim 18, the rejection of claim 17 is incorporated.  Vangala/W3C further teaches a method wherein recognizing a context of interest to the user comprises assessing a strength of relationship between user-information facts (“When the context matches multiple association rules and the probabilities associated with the suggestion, the rules can be ranked,” Vangala paragraph 0080 lines 10-12).

As to dependent claim 19, the rejection of claim 18 is incorporated.  Vangala/W3C further teaches a method wherein the strength of relationship incorporates a plurality of different signals including at least one signal drawn from the set consisting of a metadata signal, a semantic content signal, a similar topic signal, and a temporal relationship signal (“The association rule can be a multi-variable association rule where the context is defined with multiple parameters, such as time, location, day, companions, recent activities, etc.,” Vangala paragraph 0078 lines 1-4).

As to dependent claim 20, the rejection of claim 17 is incorporated.  Vangala/W3C further teaches a method wherein recognizing a context of interest to the user comprises recognizing that user-information facts adhere to a constraint (“the first service 212 could be an online music service, the second service 216 could be a reservation service, and the third service 220 could be a social network platform,” Vangala paragraph 0034 lines 13-16).

Claims 7-10 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Vangala in view of W3C and Bhat et al. (US 2013/0297689 A1, hereinafter Bhat).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Vangala/W3C does not appear to expressly teach a method wherein maintaining a user-information graph comprises presenting information in a manner agnostic to the device instantiating a browser.
Bhat teaches a method wherein maintaining a user-information graph comprises presenting information in a manner agnostic to the device instantiating a browser (“Normalization layer 263 is not necessary to the technique, but may reduce the content in communications 230, social network channel content 240 and transaction records thereof into a common format, such as eXtensible Markup Language (XML) format,” paragraph 0017 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the format of Vangala/W3C to comprise the agnosticism of Bhat.  One would have been motivated to make such a combination to improve interoperability.

As to dependent claim 8, the rejection of claim 1 is incorporated.
Vangala/W3C does not appear to expressly teach a method wherein maintaining a user-information graph comprises presenting information in a manner agnostic to any particular computer service.
Bhat teaches a method wherein maintaining a user-information graph comprises presenting information in a manner agnostic to any particular computer service (“Normalization layer 263 is not necessary to the technique, but may reduce the content in communications 230, social network channel content 240 and transaction records thereof into a common format, such as eXtensible Markup Language (XML) format,” paragraph 0017 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the format of Vangala/W3C to comprise the agnosticism of Bhat.  One would have been motivated to make such a combination to improve interoperability.

As to dependent claim 9, the rejection of claim 8 is incorporated.  Vangala/W3C/Bhat further teaches a method wherein presenting information is performed by a user-information graph that outputs consistent data to a plurality of computer services (“Normalization layer 263 is not necessary to the technique, but may reduce the content in communications 230, social network channel content 240 and transaction records thereof into a common format, such as eXtensible Markup Language (XML) format,” Bhat paragraph 0017 lines 1-5).

As to dependent claim 10, the rejection of claim 9 is incorporated.  Vangala/W3C/Bhat further teaches a method wherein presenting information is done in an application agnostic format (“Normalization layer 263 is not necessary to the technique, but may reduce the content in communications 230, social network channel content 240 and transaction records thereof into a common format, such as eXtensible Markup Language (XML) format,” Bhat paragraph 0017 lines 1-5).

As to dependent claim 15, the rejection of claim 11 is incorporated.
Vangala/W3C does not appear to expressly teach a system wherein the user-information graph includes information derived from an information enrichment using natural language semantics.
Bhat teaches a system wherein the user-information graph includes information derived from an information enrichment using natural language semantics (“Natural language analysis and semantic content analysis may also be applied,” paragraph 0018 lines 24-25).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph of Vangala/W3C to comprise the natural language of Bhat.  One would have been motivated to make such a combination to add more potentially-useful information to the graph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2010/0241644 A1 disclosing subject nodes and object nodes connected by edges
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145